

115 HR 4949 IH: Civil Defense Accountability Act of 2018
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4949IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Ms. Gabbard (for herself, Mr. Young of Alaska, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security, the Secretary of Defense, the Secretary of Health and
			 Human Services, and the Director of the Federal Communications Commission
			 to take certain actions regarding civil defense related to the growing
			 ballistic missile threat and the communications errors in Hawaii on
			 January 13, 2018, and for other purposes.
	
 1.Short titleThis Act may be cited as the Civil Defense Accountability Act of 2018. 2.FindingsCongress finds the following:
 (1)On January 13, 2018, a ballistic missile alert reading: BALLISTIC MISSILE THREAT INBOUND TO HAWAII. SEEK IMMEDIATE SHELTER. THIS IS NOT A DRILL was sent in error to individuals in the State of Hawaii, and was not corrected for 38 minutes, traumatizing Hawaii residents and visitors.
 (2)The National Security Strategy of the President, dated December 18, 2017, noted the following: (A)As missiles grow in numbers, types, and effectiveness, to include those with greater ranges, they are the most likely means for states like North Korea to use a nuclear weapon against the United States..
 (B)North Korea has spent hundreds of millions of dollars on nuclear, chemical, and biological weapons that could threaten our homeland.
 (C)North Korea seeks the capability to kill millions of Americans with nuclear weapons.. (3)Due to the heightened threat level of conflict with North Korea, the State of Hawaii has begun to implement monthly outdoor warning siren system tests for the first time since the end of the Cold War.
 (4)According to the Hawaii Emergency Management Agency, a North Korean ballistic missile would reach Hawaii approximately 20 minutes after launch.
 (5)According to the Missile Defense Agency, sophisticated ballistic missile technology is available on a wider scale than ever to countries hostile to the U.S. and our allies. As those countries continue to develop and exchange this technology, there is also an increasing threat of those technologies falling into the hands of hostile non-state groups..
			3.Report regarding ballistic missile civil defense notification protocols
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of the Federal Communications Commission and the Secretary of Homeland Security, shall submit to Congress a report regarding current notification protocols regarding ballistic missile threats. Such report shall include assessments of notifications required under Federal law or regulations—
 (1)after a ballistic missile threat is identified, including notifications to Federal and State entities;
 (2)during a ballistic missile threat, including communications between Federal and State entities; and (3)regarding ballistic missile impact warnings to Federal and State entities and the general public.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			4.Civil defense emergency best practices
			(a)Study
 (1)Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Federal Emergency Management Agency, shall conduct a study to identify best practices of the States selected under paragraph (2) regarding civil defense emergencies. Such study shall identify the following:
 (A)Plans of each State regarding communications between State, local, and Federal entities before, during, and after a civil defense emergency.
 (B)Plans of each State to communicate with residents before, during, and after a civil defense emergency.
 (C)Plans of each State to educate residents regarding civil defense emergencies. (D)Security plans of each State and local law enforcement agencies of each State regarding civil defense emergencies.
 (E)Contingency plans of each State to deliver aid, food, water, and temporary shelter in a civil defense emergency.
 (2)The Secretary of Homeland Security shall select not fewer than 13 States to participate in the study under this subsection, including—
 (A)Hawaii, Alaska, California, and Washington; (B)not fewer than five other States that border on an ocean or the Gulf of Mexico; and
 (C)not fewer than five other States that do not so border an ocean or the Gulf of Mexico. (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report regarding the following:
 (A)The study under subsection (a). (B)Deficiencies identified by the Secretary in existing State practices regarding civil defense emergencies.
 (C)Best practices identified by the Secretary regarding civil defense emergencies. (D)Best modes and methods used to provide public instructions once a civil defense emergency is declared.
 (E)Plans of the Secretary to improve outreach to the general public regarding civil defense emergencies.
 (2)FormThe report required under this subsection shall be submitted in unclassified form, but may contain a classified annex.
 (3)Dissemination to the StatesNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall disseminate the unclassified portions of the report required under this subsection to the chief executive of each State.
				5.Incident reports regarding the ballistic missile false alarm that occurred on January 13, 2018
 (a)In generalNot later than 60 days after the date of the enactment of this Act, each key official shall submit to Congress an unclassified report, with a classified annex if necessary, regarding the actions of the respective Federal department or agency of the key official with respect to the ballistic missile false alarm that occurred on January 13, 2018, in the State of Hawaii. Each report under this section shall include recommendations of the key official who submits each such report regarding corrective actions that such key official determines will diminish the possibility of another ballistic missile false alarm.
 (b)PublicationEach key official who submits a report under subsection (a) shall publish on a publicly available website of the respective Federal department or agency of each such key official the unclassified portion of each such report.
 (c)Key official definedIn this section, the term key official includes— (1)the Secretary of Defense;
 (2)the Administrator of the Federal Emergency Management Agency; and (3)the Director of the Federal Communications Commission.
				6.Public health recommendations
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Office of the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services, shall submit to Congress and publish online a report regarding the ability of the Department and health care providers to respond to attacks in the United States with biological, chemical, radiological, or nuclear weapons. The report under this section shall include the following:
 (1)Assessments of current readiness of the Department and health care providers to respond to such attacks.
 (2)Recommendations to Congress and to health care providers that the Secretary determines will improve readiness described in paragraph (1).
 (b)OutreachNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall develop and implement a public outreach program in coordination with State and local government entities regarding recommendations contained in the report required under subsection (a).
 (c)GrantsThe Secretary of Health and Human Services shall take into consideration the recommendations in the report required under subsection (a) when issuing grants under the Public Health Emergency Preparedness cooperative agreement and the Hospital Preparedness Program.
 7.DefinitionIn this Act, the term State means each of the several States of the United States, the District of Columbia, and any territory, commonwealth, or possession of the United States.
		